        Case 1:19-cv-06655-AKH Document 70 Filed 10/28/19 Page 1 of 2
         Case 1:19-cv-06655-AKH Document 69 Filed 10/25/19 Page 1 of 2



Jonathan D. Ball (ballj@gtlaw.com)
GREENBERG TRAURIG LLP
MetLife Building
                                                                                 .'
200 Park Avenue
New York, New York 10166
Tel: (212) 801-9200; Fax: (212) 801-6400
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT                                             I


SOUTHERN DISTRICT OF NEW YORK
                                                                             '

NINGBO MIZHIHE I&E CO., LTD,
                                             C.A. No. l 9-CV-6655-AKH
               Plaintiff,

        V.

DOES 1-200; DRESHOW; YOUNGER-TREE;
SIQUK US; SIMPLECC; TOPGALAXY.Z;
SHINELICIA; RHCPFOVR; 4MEMORYS;
YOOCOOL; YISI; DANBALLETO;
FANOVO; AMEOLELA; BOHRPETER;
QUNAN; YIWU YALINDY IMPORT &
EXPORT CO., LTD.; SHENZHEN KRS
BUILDING MATERIAL CO., LTD.; YIWU
YUEWEI IMPORT & EXPORT CO., LTD.;
SHENZHEN EBRAIN GIFTS LTD.; V-FOX
CHINA INDUSTRIAL LIMITED;
HANGZHOU HONGRUI IMPORT &
EXPORT TRADING CO., LTD.; PANAN
HONGRUI ARTS & CRAFTS FACTORY;
PARTYFIESTA; SAEEDALFAR;
ALITTLEABOUT4 3; LIFESTYLE LOOT;
BMUK17; GERNE2ALL;           -
OBSERVABLEUNIVERSE;
HOME*EXPRESS*;
ULTIMATEDISCOUNTOUTLET; NAABOY;
COOLANDCOOLER;
THIRDEYECOLLECTION; TRANGC70;
SASAE 52; PINIFR72; UNICORN DEALES;
CHRIRA_0; KAHOLWA;         -
*MARKET PLACE*; ABOOD.AV; JUVY97;
E BAYSELLER007; SHINESUN STORE; and
DENG KAI

               Defendants.


       NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT BOHRPETHR
         Case 1:19-cv-06655-AKH Document 70 Filed 10/28/19 Page 2 of 2
          Case 1:19-cv-06655-AKH Document 69 Filed 10/25/19 Page 2 of 2




        Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Ning o Mizhihe

I&E Co., Ltd. hereby gives notice that its claims in the above-captioned action against Defendant

Bohrpeter are voluntarily dismissed without prejudice. Any assets of Bohrpeter that a    currently

frozen pursuant to the preliminary injunction order (Dkt. # 22) shall be released.


Dated: October 25, 2019

                                                     GREENBERG TRAURIG LLP

                                                     Isl Jonathan Ball

                                                     Jonathan D. Ball, Ph.D.
                                                     MetLife Building
                                                     200 Park Avenue
                                                     New York, NY 10166
                                                     Tel: (212) 801-9200
                                                     Fax: (212) 801-6400
                                                     ballj@gtlaw .corn
                                                     scacciag@gtlaw.com

                                                     Attorneys for Plaintiff
                                                     Ningbo Mizhihe I&E Co., Ltd.


                                                     SO ORDERED:

                                                        '0 .   J ,. '"

                                            {P__/4.Y~
                                                     The Honorable Alvin K. Hellerstei
                                                     United States District Judge




                                                2
